Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Spezzano (2017/0086512). The device of Spezzano discloses, 
With respect to claim 1, An inseam access garment, the garment comprises: A pair of pants (10) having, two legs (14)  a waist (12)  and an inseam (16) ;

The waist has an opening to fit a user;

A portion of the inseam entering the crotch area is openably secured together via a fastener (30)

With respect to claim 2, herein the fastener is a zipper (30). 

With respect to claim 3, wherein the fastener is hidden by the inseam (Figure 1) such that it is not exposed when closed.

With respect to claim 5, further comprising a strip of fabric covering (32)  securing to the interior of the pants, wherein the strip of fabric covering is secured adjacent to the fastener (Figure 1). 

With respect to claim 6, wherein the opening of the inseam allows for a wearer to use the bathroom without removing one’s pants. The device meets the structure as recited, having an opening in a crotch area, and would be capable for use such to allow a wearer to use a bathroom as recited. See MPEP 2114

With respect to claim 7, wherein the garment is made from an elastic material. According to Hooke’s Law, as material is elastic to at least a degree. 

With respect to claim 8,  An inseam access garment, the garment comprises: A pair of shorts (it is noted that shorts imparts no additional structure and length depends on the anatomy of the user, the garment of  exposing the leg and forming shorts as recited) two legs (15)  a waist (12) and an inseam (1);

The waist has an opening to fit a user (Figure 1);

The entire inseam entering the crotch area (Figure 1) is openably secured together via a fastener (30)

With respect to claim 9, wherein the fastener is a zipper (30). 

With respect to claim 10,  wherein the fastener is hidden by the inseam such that it is not exposed when closed (Figure 1). The fastener is located at the interior inseam and would be hidden by the legs of the user when worn. 
further comprising a strip of fabric covering securing to the interior of the pants, wherein the strip of fabric covering is secured adjacent to the fastener.

With respect to claim 12, wherein the opening of the inseam allows for a wearer to use the bathroom without removing one’s pants. The device meets the structure as recited, having an opening in a crotch area, and would be capable for use such to allow a wearer to use a bathroom as recited. See MPEP 2114

With respect to claim 14, wherein the fastener detaches the inseam (at 16) completely (30). The closure (30) fully separates to open the inseam as recited by the claims. 

With respect to claim 15, wherein the garment is made from an elastic material. According to Hooke’s Law all material is elastic. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spezzano in view of Krishnan (US 2015/0135407). The device of Spezzano substantially discloses the claimed invention but is lacking the claimed fastener. The device of Krishnan discloses, 
With respect to claim 4 and 11,  the fastener is a button (abstract). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize an alternative fastening means, such as the buttons, taught by Krishnan since they are known functional equivalents in the art. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892
Please Note, the art of recorded cited in the PTO-892 may be relevant to the features of the invention both claimed and unclaimed or are relevant to the overall inventive concept.  The best art has been set forward in the office action, as determined by the examiner and the art references provided are to establish other significant and relevant art and to promote compact prosecution. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689. The examiner can normally be reached Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732